Locher, J.,
concurring. The ramifications of today’s decision strike to the very soul of attempts by our cities to combat the malignant cancer of urban blight. Urban renewal efforts, such as those contemplated by the city of Gahanna, are one of the most potent weapons in our cities’ attempts to excise the growth of stinking slums and decrepit dumps.
I write to express my disappointment that the procedures utilized by Gahanna cannot be squared with our state Constitution. The “harm” allegedly caused to the taxpayers of Gahanna is far outweighed by the benefits of this urban renewal undertaking. Nevertheless, the constitutional prohibition is clear.
The municipalities of Ohio need not despair, however, in their efforts to eliminate urban blight. As the majority opinion points out, other methods of financing these projects are available. Affidavits filed with this court indicate that two methods have been utilized with some success: General obligation bonds and the R.C. Chapter 1728 “Community Urban Redevelopment Corporation.” The latter may be especially attractive since any improvements are tax exempt for a period of time, R.C. 1728.10, and the corporation may receive federal aid, R.C. 1728.05. Had these methods not been available, municipalities would be hard-pressed to fund such projects. As the affiants make clear, revenue bonds are not feasible in these circumstances since there is no income stream certainty.
Notwithstanding today’s opinion, the attraction of new commerce and residents to the cities shall be effected through urban renewal efforts based upon established formalities designed to ameliorate the otherwise harsh dictates of constitutional necessity. I urge the cities of Ohio to follow these formalities carefully to avoid the problems of constitutional form that compels today’s result over the substance of laudable urban renewal efforts.